DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a system, comprising:  a game platform associated with a specific player, the game platform comprising a display device; and  a game server in operative communication with the game platform over a network, the game server configured to stream game data for a specific game to the game platform;  wherein the display device is configured to display an interactive interface, the interactive interface configured to display live progress of the specific game as it is being played by the specific player, and comprising a specific command input function to the specific player; and  wherein, the game server is configured to:  store game updates of the specific game at the game server, the game updates being automatically generated based on interaction of the specific player within the specific game, the game updates representing input from the specific player for interaction with game elements during gameplay of the specific game;  receive a first video trigger from the game platform during gameplay of the specific game, the first video trigger indicative of the specific command input function received at a first specific time;  initiate rendering of a video clip responsive to the first video trigger, the video clip being based on a physics rendering of the game environment by the game engine using the stored game updates commencing at the first specific time;  receive a second video trigger from the game platform during the gameplay of the specific game, the second video trigger occurring after the first video trigger, and the  second video trigger indicative of the specific command input function received at a  second specific time;  responsive to the second video trigger, finish rendering of the video clip at the second specific time to create a rendered video clip, the rendered video clip including a game environment of the specific game according to a viewpoint of an avatar that represents the specific player in the game environment;  provide a preview of the rendered video clip to the game platform associated with the specific player; and  responsive to the specific player reviewing the preview, automatically forward the rendered video clip to one or more other persons sanctioned by the specific player to receive the rendered video clip, wherein the rendered video clip further comprises an advertisement and an executable link, the executable link directing the game server to stream game data of the specific game to another gaming platform associated with another player different from the specific player.  The closest prior art, a combination of Miura and Gary failed to disclose that the video clip further comprises an advertisement and an executable link, the executable link directing the game server to stream game data of the specific game to another gaming platform associated with another player different from the specific player.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715